
	
		II
		110th CONGRESS
		1st Session
		S. 1400
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 15, 2007
			Mr. Enzi (for himself,
			 Mr. Alexander, Mr. Allard, Mr.
			 Burr, Mr. Isakson, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965
		  to improve the information and repayment options provided to student borrowers,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Student Information Means a Positive
			 Loan Experience Act of 2007.
		2.PurposeThe purpose of this Act is to
			 improve—
			(1)the repayment plans available to borrowers
			 of loans under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
			 seq.); and
			(2)borrowers' understanding of—
				(A)the repayment plans available for such
			 loans;
				(B)the conditions under which such loans may
			 be cancelled or forgiven; and
				(C)the availability of deferments,
			 forbearance, and consolidation for such loans, and the impact on the balance of
			 such loans and total interest paid of using those options.
				3.Flexible repayment plans
			(a)Student loan requirementsSection 427(a)(2)(H) of the Higher
			 Education Act of 1965 (20 U.S.C. 1077(a)(2)(H)) is amended by inserting
			 , and, if applicable, the option of electing to delay repayment or
			 principal for the first 2 years of the repayment period before the
			 semicolon at the end.
			(b)FFEL repayment plansSection 428(b)(9) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078(b)(9)) is amended—
				(1)in subparagraph (A)—
					(A)in the first sentence of the matter
			 preceding clause (i), by inserting , and the election described in
			 subparagraph (C) after thereon;
					(B)in clause (ii), by inserting , which
			 plan shall be established by the lender with the informed agreement of the
			 borrower before the semicolon at the end; and
					(C)by striking clause (iv) and inserting the
			 following:
						
							(iv)for new borrowers on or after October 7,
				1998, who accumulate outstanding loans under this part totaling more than
				$20,000, an extended repayment plan, with a fixed annual or graduated repayment
				amount paid over an extended period, not to exceed 25 years, except that the
				borrower shall repay annually a minimum amount determined in accordance with
				paragraph (1)(L)(i).
							;
				and
					(2)by adding at the end the following:
					
						(C)Option for first 2 yearsA lender shall offer each new borrower of
				loans on or after October 7, 1998, the opportunity to elect, for the first 2
				years of repayment of such loans, to delay the repayment of principal,
				regardless of the repayment plan selected under this
				paragraph.
						.
				(c)Direct Loan repayment plansSection 455(d) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(d)) is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph
			 (A)—
						(i)in the first sentence, by inserting
			 , and the election described in paragraph (6) after the
			 loan; and
						(ii)in the third sentence, by striking
			 may choose and inserting shall choose from;
			 and
						(B)in subparagraph (C), by striking
			 428(b)(9)(A)(v) and inserting 428(b)(9)(A)(iv);
			 and
					(2)by adding at the end the following:
					
						(6)Option for first 2 yearsThe Secretary shall offer each new borrower
				of loans on or after October 7, 1998, the opportunity to elect, for the first 2
				years of repayment of such loans, to delay the repayment of principal,
				consistent with section
				428(b)(9)(C).
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to loans for which the first disbursement
			 is made on or after October 7, 1998.
			4.Revised definition of economic
			 hardshipSection 435(o)(1) of
			 the Higher Education Act of 1965 (20 U.S.C. 1085(o)(1)) is amended—
			(1)in subparagraph (A)(ii), by striking
			 100 percent of the poverty line for a family of 2 and inserting
			 150 percent of the poverty line applicable to the borrower's family
			 size; and
			(2)in subparagraph (B)(ii), by striking
			 to a family of 2 and inserting to the borrower's family
			 size.
			5.Useful and comprehensive student loan
			 information for borrowers
			(a)Insurance program agreementsSection 428(b)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078(b)(1)) is amended—
				(1)in subparagraph (X), by striking
			 and after the semicolon;
				(2)in subparagraph (Y)(ii), by striking the
			 period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(Z)provides that the lender shall, at the time
				the lender grants a deferment to a borrower who received a loan under section
				428H and is eligible for a deferment under section 427(a)(2)(C), provide
				information to the borrower to enable the borrower to understand the impact of
				capitalization of interest on the borrower’s loan principal and total amount of
				interest to be paid during the life of the
				loan.
						. 
				(b)Guaranty AgreementsSection 428(c)(3)(C) of the Higher
			 Education Act of 1965 (20 U.S.C. 1078(c)(3)(C)) is amended—
				(1)in clause (i), by striking
			 and after the semicolon;
				(2)in clause (ii), by striking
			 and after the semicolon;
				(3)by inserting after clause (ii) the
			 following:
					
						(iii)the lender shall, at the time of granting a
				borrower forbearance, provide information to the borrower to enable the
				borrower to understand the impact of capitalization of interest on the
				borrower’s loan principal and total amount of interest to be paid during the
				life of the loan; and
						(iv)the lender shall contact the borrower not
				less often than once every 180 days during the period of forbearance to inform
				the borrower of—
							(I)the amount of unpaid principal and the
				amount of interest that has accrued since the last statement of such amounts
				provided to the borrower by the lender;
							(II)the fact that interest will accrue on the
				loan for the period of forbearance;
							(III)the amount of interest that will be
				capitalized, and the date on which capitalization will occur;
							(IV)the ability of the borrower to pay the
				interest that has accrued before the interest is capitalized; and
							(V)the borrower’s option to discontinue the
				forbearance at any time; and
							.
				
				(c)Lender agreementsSection 428C(b)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–3(b)(1)) is amended—
				(1)in subparagraph (E), by striking
			 and after the semicolon;
				(2)by redesignating subparagraph (F) as
			 subparagraph (G); and
				(3)by inserting after subparagraph (E) the
			 following:
					
						(F)that the lender shall, upon application for
				a consolidation loan, provide the borrower with information about the possible
				impact of loan consolidation, including—
							(i)the total interest to be paid and fees to
				be paid on the consolidation loan, and the length of repayment for the
				loan;
							(ii)whether consolidation would result in a
				loss of loan benefits under this part or part D, including loan forgiveness,
				cancellation, and deferment;
							(iii)in the case of a borrower that plans to
				include a Federal Perkins Loan under part E in the consolidation loan, that
				once the borrower adds the borrower’s Federal Perkins Loan to a consolidation
				loan—
								(I)the borrower will lose all interest-free
				periods that would have been available for such loan under part E, such as the
				periods during which no interest accrues on the Federal Perkins Loan while the
				borrower is enrolled in school at least half-time, the grace period, and the
				periods during which the borrower’s student loan repayments are deferred under
				section 464(c)(2); and
								(II)the borrower will no longer be eligible for
				cancellation of part or all of a Federal Perkins loan under section
				465(a);
								(iv)the ability of the borrower to prepay the
				consolidation loan, pay such loan on a shorter schedule, and to change
				repayment plans;
							(v)that borrower benefit programs for a
				consolidation loan may vary among different lenders;
							(vi)the consequences of default on the
				consolidation loan; and
							(vii)that by applying for a consolidation loan,
				the borrower is not obligated to agree to take the consolidation loan;
				and
							.
				(d)Information disseminationSubparagraph (M) of section 485(a)(1) of
			 the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)(M)) is amended to read
			 as follows:
				
					(M)the terms and conditions of the loans that
				students receive under parts B, D, and
				E;
					.
			(e)Exit counselingSubparagraph (A) of section 485(b)(1) of
			 the Higher Education Act of 1965 (20 U.S.C. 1092(b)(1)(A)) is amended by
			 striking the subparagraph designation and all that follows through
			 465. and inserting the
			 following:
				
					(A) Each eligible institution shall,
			 through financial aid offices or otherwise, provide counseling to borrowers of
			 loans that are made, insured, or guaranteed under part B (other than loans made
			 pursuant to section 428C or loans made to parents pursuant to section 428B), or
			 made under part D (other than Federal Direct Consolidation Loans or Federal
			 Direct PLUS Loans made to parents) or E, prior to the completion of the course
			 of study for which the borrower enrolled at the institution or at the time of
			 departure from such institution. The counseling required by this subsection
			 shall include—(i)information on the repayment plans
				available, including a discussion of the different features of each plan and
				sample information showing the difference in interest paid and total payments
				under each plan;
					(ii)the average anticipated monthly repayments
				under the standard repayment plan and, at the borrower’s request, the other
				repayment plans for which the borrower is eligible;
					(iii)such debt and management strategies as the
				institution determines are designed to facilitate the repayment of such
				indebtedness;
					(iv)an explanation that the borrower has the
				ability to prepay each such loan, pay the loan on a shorter schedule, and
				change repayment plans;
					(v)the terms and conditions under which the
				student may obtain full or partial forgiveness or cancellation of principal or
				interest under sections 428J, 460, and 465 (to the extent that such sections
				are applicable to the student's loans);
					(vi)the terms and conditions under which the
				student may defer repayment of principal or interest or be granted forbearance
				under subsections (b)(1)(M) and (o) of section 428, 428H(e)(7), subsections (f)
				and (l) of section 455, and section 464(c)(2), and the potential impact of such
				deferment or forbearance;
					(vii)the consequences of default on such
				loans;
					(viii)information on the effects of using a
				consolidation loan to discharge the borrower’s loans under parts B, D, and E,
				including, at a minimum—
						(I)the effects of consolidation on total
				interest to be paid, fees to be paid, and length of repayment;
						(II)the effects of consolidation on a
				borrower’s underlying loan benefits, including all grace periods, loan
				forgiveness, cancellation, and deferment opportunities;
						(III)the ability of the borrower to prepay the
				loan or change repayment plans; and
						(IV)that borrower benefit programs may vary
				among different loan holders; and
						(ix)a
				notice to borrowers about the availability of the National Student Loan Data
				System and how the system can be used by a borrower to obtain information on
				the status of the borrower's loans.
					.
				
			(f)Conforming AmendmentSection 455(g) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(g)) is amended by striking
			 428C(b)(1)(F) and inserting 428C(b)(1)(G).
			6.Report requiredSection 141(c) of the Higher Education Act
			 of 1965 (20 U.S.C. 1018(c)) is amended—
			(1)in the subsection heading, by striking
			 plan and
			 report and inserting plan, report, and
			 briefing; and
			(2)by adding at the end the following:
				
					(4)Briefing on enforcement of student loan
				provisionsThe Chief
				Operating Officer shall provide an annual briefing to the members of the
				authorizing committees on the steps the PBO has taken and is taking to ensure
				that lenders are providing the information required under clauses (iii) and
				(iv) of section 428(c)(3)(C) and sections 428(b)(1)(Z) and
				428C(b)(1)(F).
					.
			
